Name: Council Regulation (EEC) No 1653/86 of 26 May 1986 opening for 1986, as an autonomous measure, a special import quota for high quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 145/ 12 Official Journal of the European Communities 30 : 5 . 86 COUNCIL REGULATION (EEC) No 1653/86 of 26 May 1986 opening for 1986, as an autonomous measure, a special import quota for high quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff the market in beef and veal (2), as last amended by Regula ­ tion (EEC) No 3768/85 (3), HAS ADOPTED THIS REGULATION : Article 1 1 . A special Community tariff quota for high quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff is hereby opened for 1986. The total amount of this quota shall be 6 000 tonnes expressed in weight of the product. 2 . The duty applicable for this quota in the Common Customs Tariff shall be fixed at 20 % . Article 2 The rules for the application of this Regulation, and in particular : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas, in view of the market situation for beef and veal, both inside and outside the Community, provision should be made for the opening for 1986, as an autonomous measure, of a special Community import tariff quota for 6 000 tonnes, at a duty of 20 %, of high quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ; Whereas equal, continuous access for all operators concerned in the Community to the said quota and the uninterruped application of the rate laid down for that quota to all imports of the products concerned in all the Member States until the volume provided for is exhausted should in particular be ensured ; whereas, to this end, a system for utilizing the Community tariff quota, based on the presentation of a certificate of authenticity guaran ­ teeing the type, provenance and origin of the products is required ; Whereas rules for the application of these provisions should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of « (a) provisions guaranteeing the type, provenance and origin of the products ; (b) provisions relating to the recognition of the document enabling the guarantees provided for in (a) to be ascer ­ tained, shall be determined in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1986 . For the Council The President G. BRAKS (') Opinion delivered on 16 May 1986 (not yet published in the Official Journal). O OJ No L 148 , 28 . 6 . 1968 , p . 24. 0 OJ No L 362, 31 . 12. 1985, p. 8 .